DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.
 
Response to Arguments
In response to the Objections to the Drawings filed on 03/04/2021, the withdrawal of claim 20 is approved and the objection is withdrawn.
In response to the Objections to the Claims filed on 03/04/2021, the amendments of claims 1, 3, and 19 are approved and the objection is withdrawn.
In response to the Claim Rejection under 35. U.S.C. § 112 filed on 03/04/2021, the amendment of claims 19 is approved and the rejection is withdrawn.
Applicant’s arguments, see pages 8-11, filed 06/04/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. § 102 and 35 U.S.C. § 103 as being anticipated by and unpatentable over U.S. Patent Application Publication No. 2013/0165903 to Webler et al. (“Webler”) have been fully considered and are persuasive.  Examiner agrees that Webler fails to disclose a balloon dilation catheter comprising a balloon and a label with four or more discrete diameters in relation to four or more predetermined pressure because pressure is only used to initially inflate the balloon; beyond the initial inflation, a predetermined volume is used in correlation to the balloon diameters and how the diameters are displayed on the label i.e. volume and diameter. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schaeffer (US 9937330).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9, 22, 23, 27, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaeffer (US 9937330).
Regarding claim 1, Schaeffer discloses a system for performing dilation (10) (Fig. 1), comprising:
a balloon catheter (12) having a catheter body (elongate member (18)) comprising:
an inflation lumen (30) (Fig. 2) extending along a portion of the catheter body (18) (Fig. 1); 
a fluid connector (not labeled; Fig. 1) (col. 3 lines 45-49) coupled to the catheter body adjacent a proximal end (15) and in fluid communication with the inflation lumen (30) (Fig. 1); and
a balloon (20) comprising a distal end (24) and a proximal end (44), wherein the proximal end (44) is coupled to the distal end (24) of the catheter body (18) (col. 4 lines 33-38), wherein the balloon (20) is configured to be expanded to four or more predefined discrete diameters correlated to four or more predefined discrete pressures (col. 9 lines 42-67 and col. 10 lines 1-20) (see Figs. 4 and 4A)
a balloon inflation device (14) (Fig. 1) configured to be coupled to the fluid connector (col. 6 lines 5-28) and comprising a pressure gauge (16) (Fig. 1) , and
a label (interpreted as the plurality of indicia (104) and region (106) that can be printed on any portion of measuring device/pressure gauge (16)   displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures (col. 9 lines 59-67, col, 10 lines 1-20 and 43-48, and col. 11 lines 40-64).
Regarding claim 22, Schaeffer discloses a system for performing dilation (10) (Fig. 1), comprising:
a balloon catheter (12) having a catheter body (elongate member (18)) comprising:
an inflation lumen (30) (Fig. 2) extending along a portion of the catheter body (18) (Fig. 1); 
a fluid connector (not labeled; Fig. 1) (col. 3 lines 45-49) coupled to the catheter body adjacent a proximal end (15) and in fluid communication with the inflation lumen (30) (Fig. 1); and
a balloon (20) comprising a distal end (24) and a proximal end (44), wherein the proximal end (44) is coupled to the distal end (24) of the catheter body (18) (col. 4 lines 33-38), wherein the balloon (20) is configured to be expanded to four or more predefined discrete diameters correlated to four or more predefined discrete pressures (col. 9 lines 42-67 and col. 10 lines 1-20) (see Figs. 4 and 4A); 
a balloon inflation device (14) (Fig. 1) configured to be coupled to the fluid connector (col. 6 lines 5-28) and comprising a pressure gauge (16) (Fig. 1) , and 
a label (interpreted as the plurality of indicia (104) and region (106) that can be printed on any portion of measuring device/pressure gauge (16)) displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures, wherein the label is coupled to the system (col. 11 lines 40-64) (col. 9 lines 59-67, col, 10 lines 1-20 and 43-48, and col. 11 lines 40-64).
 
Regarding claims 2 and 23, Schaeffer discloses wherein the balloon is expandable to five predefined discrete diameters (col. 10 lines 21-31).
Regarding claims 6 and 27, Schaeffer discloses wherein the balloon is comprised of one of nylon, polyether block amide, and polyurethane (col. 4 lines 21-32).
Regarding claims 7 and 28, Schaeffer discloses wherein the balloon (20) is expandable to diameters ranging from 1.0 mm to 25.0 mm [Figs. 4 and 4A illustrates that the balloon is expandable from 1.0 mm to greater than 20 mm].
Regarding claim 9, Schaeffer discloses wherein the label (interpreted as the plurality of indicia (104) and region (106) that can be printed on any portion of measuring device/pressure gauge (16))is coupled to the system (col. 11 lines 40-64).
Regarding claim 30, Schaeffer discloses wherein the label [disclosed in col. 11 lines 40-64] is an instructions for use label because displaying the discrete diameters with the predetermined pressure instructs the user the expansion/pressure limitations of the balloon and the device. Furthermore, Schaeffer discloses in instructions of use (220’) (Fig. 6) in col. 15 lines 32-38) wherein on of ordinary skill in the art would include the predetermined diameters and pressures of the balloon in order to guide the user through the first-fifth configuration of the balloon (col. 9 lines 42-67 and col. 10 lines 1-20); Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Schaeffer meets the claimed limitations. .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 19, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (US 9937330) in view Bareau et al. (US 20170043142) [hereinafter Bareau].
Regarding claims 3-5 and 24-26,  Schaeffer discloses all of the limitations set forth above in claims 1 and 22, including an elongate member (18) (Fig. 2) can define a wire guide lumen adapted to receive a wire guide that extends from a first opening on elongate member proximal end via. a port to a second opening on elongate member distal end (col. 4 lines 1-20). However, Schaeffer fails to explicitly disclose a support wire.
Bareau teaches a fixed wire balloon catheter (see Fig. 10A) in the same field of endeavor of esophageal dilation (para. 0012) comprising a support wire (core wire (18)) (Fig. 1), wherein the support wire (18) is disposed within the inflation lumen (27) (Fig. 10A) and extends distally from the a distal end of the catheter body (sheath (23)) (para. 0073 and 0079).
 Bareau further teaches that the core wire is rigidly fixed to a distal end of the device (para. 0017) and that the rigidity aids in the insertion and steering of the balloon catheter, which is configured to restrict longitudinal compression of the balloon by the core wire maintaining a fixed position (para. 0046) and wherein the support wire (18) comprises radiopaque markers (11) disposed between the proximal end and the distal end of the balloon (19) (para. 0038 and 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongate member in Schaeffer to include the support wire of Bareau in order to increase rigidity of the balloon and the elongated member; thereby preventing kinking during 
	
Regarding claim 19, Schaeffer discloses a system (10) (Fig. 1) for performing esophageal dilation (col. 1 lines 14-20 and col. 3 lines 8-13), comprising: an esophageal balloon dilation catheter (12) (Fig. 1), comprising:
a catheter body (18) (Fig. 1) configured to pass through a working lumen of an elongated member [Note: “configured to” is interpreted as “capable of”; thereby the catheter body disclosed in Schaeffer is fully capable of passing through an elongated member such as a guide catheter or endoscope] and comprising:
an inflation lumen (30) (Fig. 2) extending along a length of the catheter body (18) (Fig. 1) comprising an opening (39) (Fig. 2) at a distal end (24) of catheter body (18) (col. 3 lines 60-67);
a fluid connector (not labeled; Fig. 1) coupled to the catheter body (18) adjacent a proximal end (22) (Fig. 2) of the catheter body (18) and in fluid communication with the inflation lumen (30) (col. 3 lines 45-49);
a balloon (20) comprising a distal end (24) and a proximal end (44), wherein the proximal end (44) is coupled to the distal end (24) of the catheter body (18) (col. 4 lines 33-38), wherein the balloon (20) is configured to be expanded to four or more predefined discrete diameters correlated to four or more predefined discrete pressures (col. 9 lines 42-67 and col. 10 lines 1-20) (see Figs. 4 and 4A); and 
a balloon inflation device (14) (Fig. 1) configured to be coupled to the fluid connector (col. 6 lines 5-28) and comprising a pressure gauge (16) (Fig. 1) , and
a label (interpreted as the plurality of indicia (104) and region (106) that can be printed on any portion of measuring device/pressure gauge (16)) displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures, wherein the label is coupled 
.
However, Schaeffer fails to explicitly disclose a support wire.
Bareau teaches a fixed wire balloon catheter (see Fig. 10A) in the same field of endeavor of esophageal dilation (para. 0012) comprising a support wire (core wire (18)) (Fig. 1) , wherein the support wire (18) is disposed within the inflation lumen (27) (Fig. 10A) and extends distally from the a distal end of the catheter body (sheath (23)) (para. 0073 and 0079).
 Bareau further teaches that the core wire is rigidly fixed to a distal end of the device (para. 0017) and that the rigidity aids in the insertion and steering of the balloon catheter, which is configured to restrict longitudinal compression of the balloon by the core wire maintaining a fixed position (para. 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongate member in Schaeffer to include the support wire of Bareau in order to increase rigidity of the balloon and the elongated member; thereby preventing kinking during insertion of the balloon catheter (para. 0046).
	Regarding claim 21, Schaeffer substantially discloses the invention as claimed above and further discloses wherein the label [disclosed in col. 11 lines 40-64] is an instructions for use label because displaying the discrete diameters with the predetermined pressure instructs the user the expansion/pressure limitations of the balloon and the device. Furthermore, Schaeffer discloses in instructions of use (220’) (Fig. 6) in col. 15 lines 32-38) wherein on of ordinary skill in the art would include the predetermined diameters and pressures of the balloon in order to guide the user through the first-fifth configuration of the balloon (col. 9 lines 42-67 and col. 10 lines 1-20); Note that the method of using which is printed on the instructions of the system are considered printed matter and .
Claims 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (US 9937330) in view Wang (US 20160310200).
Regarding claims 8 and 29, Schaeffer discloses all of the limitations set forth above in claims 1 and 22, including an expandable balloon with four or more discrete diameters correlated to four or more predefined pressures. However, Schaeffer fails to disclose wherein the balloon is expandable at pressures ranging from 1 atmosphere to 12 atmospheres.
 Wang teaches a balloon dilation catheter device used in the body lumen of a patient wherein the balloon is expandable at pressures ranging from one atmosphere to twelve atmospheres (paragraph 0110 lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaeffer to include the balloon with a pressure range from 1 to 12 atmospheres as taught by Wang in order to allow for better treatment effectiveness and minimal vessel injury by regulating over dilation (paragraph 0110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                               


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771